Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                             May 24, 2016




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
 STATE OF WASHINGTON,                                                 No. 47246-5-II

         Respondent and Cross-Appellant,

         v.

 ADAM PAUL RAMBUR,                                              UNPUBLISHED OPINION

         Appellant and Cross-Respondent.

       JOHANSON, J. — Although convicted of several offenses, Adam Rambur appeals only his

conviction of unlawful imprisonment and the imposition of legal financial obligations (LFOs). We

hold that (1) the trial court did not abuse its discretion when it sustained the hearsay objection, (2)

Rambur’s counsel was not ineffective for failing to propose a lawful use of force instruction, (3)

any prosecutorial misconduct was harmless, and (4) the trial court adequately assessed Rambur’s

ability to pay his LFOs. Addressing the State’s cross appeal, we also hold that the trial court erred

when calculating Rambur’s offender score. Thus, we affirm Rambur’s unlawful imprisonment

conviction, reverse his sentence, and remand for resentencing.

                                               FACTS

                                       I. BACKGROUND FACTS

       Sara Cypher and Rambur lived together. In September 2014, Cypher called 911. During

the call, Cypher cried, saying, “[H]e’s gonna kill me. I have the doors locked right now and he
No. 47246-5-II


walked into the woods . . . he’s gonna kill me.” Ex. 10 at 1. She also explained that after she and

Rambur argued for three hours, he broke her phone, hit her, choked her, and almost broke her

wrist. Cypher said Rambur threatened to kill her, to hurt her dog, and to hit her in the head with a

hammer. Afterward, Rambur walked into the woods and Cypher locked the doors. Cypher

reported bruises on her arms and chest caused by Rambur’s hands.

         Lewis County Sheriff’s Deputies Susan Shannon and Jeff Humphrey arrived at the scene.

Both deputies spoke to Cypher and observed that she was upset, afraid, and frantic. Cypher told

Deputy Shannon about the argument and the assault and strangulation in some detail. Deputy

Humphrey saw bruises on Cypher’s upper arms, some fingerprint marks, and redness around her

forearms and wrists. Deputy Shannon also saw marks on Cypher’s forearms and wrists. Cypher

refused to be photographed or to give a tape-recorded statement.

         The deputies eventually arrested Rambur at the scene. After Miranda1 warnings, Rambur

waived his rights and told Deputy Shannon that after a domestic dispute with Cypher, he put her

on the ground, sat on top of her with his knees on her shoulders, and grabbed her forearms and

wrists to hold them over her head. He denied choking, face slapping, or threatening to kill Cypher.

Rambur said Cypher was threatening to break, throw, and burn items.

                                     II. PROCEDURE AND TRIAL

         The State ultimately charged Rambur with second degree assault by strangulation or

suffocation, unlawful imprisonment, felony harassment, and bail jumping. At trial, the State called

three witnesses: Cypher, Deputy Shannon, and Deputy Humphrey.




1
    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).

                                                 2
No. 47246-5-II


       Cypher’s trial testimony differed substantially from the statements she made on the 911

call and to the deputies on the night of the incident. Cypher testified that she woke in a bad mood

and instigated a fight with Rambur. While they argued, both Rambur and Cypher threw household

items, including paintings, at the walls and onto the floor. Cypher threw an ashtray that shattered

a glass light fixture. Cypher nearly walked on the glass to reach more items to break, but Rambur

pushed against her body with his chest to guide her into the living room.

       In the living room, Cypher grabbed Rambur and pulled him down so they fell onto the

floor. Rambur sat on top of her, with his legs on either side of her, and held her arms below her

wrists over her head. Cypher struggled to get up. Cypher testified that while Rambur held her

down, she was “trying to get up to break more things, and he had to hold me down,” and when he

let her go, she attempted to break more things. 1 Report of Proceedings (RP) at 66.

       She also testified that Rambur did not hurt her when he held her down, he was calmly

talking to her, and he was trying to calm her down to prevent her from breaking more items and

from walking on the broken glass. Cypher stated that Rambur held her down for 10 to 15 minutes

and that her movement was restricted without her consent such that she could not get up.

       Rambur let Cypher up when she “trick[ed] him . . ., to make him think” she had calmed

down. 1 RP at 69. Cypher said she was going to call her mom and Rambur took her phone from

her hands and threw it on the ground, breaking it. Rambur walked outside “calmly,” and Cypher

called 911. 1 RP at 73.

       On the stand, Cypher acknowledged that she did not tell the deputies that she started the

argument with Rambur or that she was throwing things and that she did not try to tell the deputies

that she lied to the 911 operator. Cypher testified that she did not tell them those things because


                                                3
No. 47246-5-II


“[a]s soon as [the deputies] told [her] that [Rambur] was going to jail, then [she] knew that [she’d]

made a very bad mistake, and so [she] did not tell them any more.” 1 RP at 97. She denied that

Rambur threatened to kill her or hit her on the head with a hammer and denied that he assaulted,

choked, or hit her.

       Cypher testified that she made up these allegations because she wanted the police to make

him leave, and she figured she had to make big accusations. She stated that she could not breathe

because she was panicking, “crying and acting crazy,” not because Rambur choked her. 1 RP at

102. Cypher testified that the bruises on her arm came from routinely assisting a large resident at

her job as a caregiver. Cypher also testified that she wrote, but never sent, a letter to the court

apologizing for lying and making the false allegations.

       Deputies Shannon and Humphrey testified to the facts set out above in the background

facts. Additionally, during direct examination, Deputy Shannon testified to the following:

       A       Mr. Adam Rambur stated that he was in a domestic dispute with Sara
               Cypher, that he had put her on the ground, that he was sitting on top of her
               with the knees on her shoulders, and that he had grabbed her forearms and
               wrists and held them over her head.
       Q       Did he indicate whether they had been throwing anything?
       A       He said that Ms. Cypher was threatening to break items, throw items, and
               burn items.
       Q       So she had been threatening to do that, but she hadn’t quite done that yet?
       A       Right. I asked him specifically, “Well did she break anything?” And his
               response was, “No, she was just threatening to do so.”

2 RP at 158-59.

       The following exchange then occurred during cross-examination of Deputy Shannon:

       Q       Deputy, in your report you indicate that Mr. Rambur stated that Ms. Cypher
               was acting crazy and he was just trying to keep her from attacking him?
               [STATE]: Objection, Your Honor.
       Q       Is that in your report?
               [STATE]: Hearsay.

                                                 4
No. 47246-5-II


              THE COURT: I’ll sustain that.

2 RP at 159-60. Defense counsel did not ask to be heard regarding the State’s objection. He

simply asked Deputy Shannon questions unrelated to her report.

       Deputy Humphrey testified that Cypher told him that Rambur pinned her down and that

during the altercation some property was potentially damaged. He also stated that Rambur

admitted to pinning her down. Deputy Humphrey said Rambur reported that Cypher threatened to

damage paintings.

       After Deputy Humphrey’s testimony and the introduction of exhibits, the State rested.

Without calling any witnesses, defense rested. Defense counsel did not request a jury instruction

related to defense of self, others, or property. During rebuttal closing argument, the prosecutor

made the following remarks followed by an objection from defense counsel:

               [STATE]: Counsel said, “Well, see, all you have is Sara Cypher. That’s all
       she said.” That’s not all you have. You have what she said in the 911 call. You
       have what she told law enforcement again when they appeared, and you have the
       physical marks on her arms.
               Now, counsel makes a big deal about, well, the deputies didn’t really
       describe the bruising and the marks. I leave it to you to decide whether the
       testimony was there, because I believe Sue Shannon, Deputy Shannon.
               [DEFENSE]: Objection.
               THE COURT: Sustained. Disregard that comment. Strike that from the
       record.
               [STATE]: I wasn’t finished with my statement.
               [DEFENSE]: Can I take up the motion now or later?
               THE COURT: Later.

2 RP at 246-47.

       After the State’s rebuttal argument, Rambur moved for a mistrial arguing that the

prosecutor’s statement of “I believe Sue Shannon” was a personal attestation and striking the




                                               5
No. 47246-5-II


statement from the record was insufficient to cure the resulting prejudice. 2 RP at 256. The court

denied the motion.

       The jury found Rambur guilty of unlawful imprisonment, bail jumping, and fourth degree

assault. The jury found Rambur not guilty of felony harassment. The jury also found Rambur and

Cypher were members of the same household, making the assault and unlawful imprisonment

charges domestic violence crimes. Rambur appeals only the unlawful imprisonment conviction.

                                         III. SENTENCING

       The State argued that Rambur’s offender score was two—one point for the assault as a

repetitive domestic violence offense and one point for the bail jump—for a standard range for the

unlawful imprisonment conviction of four to twelve months and a recommended sentence of six

months for all convictions. Rambur argued that the assault was not a repetitive domestic violence

offense under RCW 9.94A.525(21)(c). Rambur requested three months, within the standard range

of three to eight months for an unlawful imprisonment conviction with one offender point.

       The court ruled that the assault did not count as a point towards Rambur’s offender score

and stated the following regarding the offender score and sentence:

               Be the judgment of the Court, with respect to the count 2, Unlawful
       Imprisonment, I find the offender score to be one. It really makes no difference. It
       gives a standard range of three to eight months. With respect to sentence, on Count
       2, Unlawful Imprisonment, five months, credit for three days.

3 RP at 277-78 (emphasis added). The court imposed five months of confinement for each of the

three convictions to be served concurrently for a total of five months.

       The State specifically asked the court to find that Rambur had the means to pay for the

costs of his incarceration and requested that he pay several legal fees. Rambur did not object, but

noted that while he worked “doing home improvement” to pay his rent, he has a health condition

                                                 6
No. 47246-5-II


that is a “significant impairment to working.” 3 RP at 273. The court imposed a total of $3,718.20

in LFOs to be paid at $30.00 per month starting 60 days from Rambur’s release from jail.

       Rambur appeals his conviction for unlawful imprisonment and the LFOs. The State cross

appeals the calculation of Rambur’s offender score.

                                           ANALYSIS

                                     I. HEARSAY OBJECTION

       Rambur argues that the trial court denied him his constitutional right to a fair trial when it

sustained the State’s hearsay objection, preventing Deputy Shannon’s testimony regarding

Rambur’s statements that he restrained Cypher to keep her from attacking him or destroying his

property. We disagree.

                          A. STANDARD OF REVIEW AND RULES OF LAW

       The right to confront and cross-examine adverse witnesses is guaranteed by both the federal

and state constitutions. State v. Darden, 145 Wash. 2d 612, 620, 41 P.3d 1189 (2002) (citing

Washington v. Texas, 388 U.S. 14, 23, 87 S. Ct. 1920, 18 L. Ed. 2d 1019 (1967)). The right to

present testimony of witnesses provides the defendant with the ability to rebut the prosecution’s

case, but the use of that right by a defendant requires deliberate planning and affirmative conduct.

Taylor v. Illinois, 484 U.S. 400, 411, 108 S. Ct. 646, 98 L. Ed. 2d 798 (1988).

       Typically, we review a claim of a denial of a fair trial and the right to present a defense de

novo. State v. Iniguez, 167 Wash. 2d 273, 280-81, 217 P.3d 768 (2009); State v. Jones, 168 Wash. 2d
713, 719, 230 P.3d 576 (2010). However, a defendant does not have an absolute right to cross-

examination and it is within the trial court’s sound discretion to limit the scope of cross-

examination. Darden, 145 Wash. 2d at 620-21. Indeed, a trial judge has considerable latitude when


                                                 7
No. 47246-5-II


ruling on the propriety of admitting evidence, particularly for cross-examination or for

impeachment purposes. Roper v. Mabry, 15 Wash. App. 819, 822, 551 P.2d 1381 (1976). Thus, we

review a trial court’s decision to limit cross-examination of a witness for abuse of discretion. State

v. Aguirre, 168 Wash. 2d 350, 361-62, 229 P.3d 669 (2010). A trial court abuses its discretion when

it bases its decision on unreasonable or untenable grounds. State v. Rafay, 167 Wash. 2d 644, 655,

222 P.3d 86 (2009).

                    B. IMPEACHMENT WITH PRIOR INCONSISTENT STATEMENT

       While Rambur had the right to confront and cross-examine Deputy Shannon, that right is

not absolute. Chambers v. Mississippi, 410 U.S. 284, 294, 93 S. Ct. 1038, 35 L. Ed. 2d 297 (1973);

Darden, 145 Wash. 2d at 620-21. As the State correctly argues, the use of that right requires

affirmative conduct by the defendant and, following the State’s hearsay objection, Rambur did not

explain to the trial court that he was attempting to impeach Deputy Shannon; instead, he simply

moved on to the next question. Taylor, 484 U.S. at 410.

       Because Rambur did not tell the court that he intended to impeach Deputy Shannon, the

trial court reasonably concluded that Rambur instead intended to enter his self-serving hearsay

statement through Deputy Shannon to support his theories of self-defense and defense of property.

Thus, the trial court did not abuse its discretion when it sustained the State’s hearsay objection,

but rather it properly limited the scope of cross-examination. Darden, 145 Wash. 2d at 620-21.

                                   C. COMPLETENESS DOCTRINE

       Alternatively, Rambur argues that the trial court erred because Shannon’s testimony was

admissible under ER 106, the rule of completeness. But at trial, Rambur did not argue that Deputy

Shannon’s testimony was admissible under ER 106. Thus, this argument fails for the same reasons


                                                  8
No. 47246-5-II


stated in the previous section—the trial court did not abuse its discretion when it sustained the

hearsay objection in light of the fact that Rambur did not raise this argument at trial.

                            II. INEFFECTIVE ASSISTANCE OF COUNSEL

       Next, Rambur argues that his counsel was ineffective when he failed to request a lawful

use of force jury instruction related to the charge of unlawful imprisonment under RCW

9A.40.040. We disagree.

                               A. STANDARD OF REVIEW AND RULES OF LAW

       The Sixth Amendment to the United States Constitution and article I, section 22 of the

Washington Constitution guarantee the right to effective assistance of counsel. Strickland v.

Washington, 466 U.S. 668, 685-86, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984); Darden, 145 Wash. 2d

at 620.   The Sixth Amendment also guarantees the right to control one’s defense, which

encompasses the decision to present an affirmative defense. State v. Coristine, 177 Wash. 2d 370,

376, 300 P.3d 400 (2013). An attorney’s failure to recognize and raise an affirmative defense can

fall below the constitutional minimum for effective representation, but determining whether an

attorney was ineffective requires review of whether the record confirms a valid strategic decision.

Coristine, 177 Wash. 2d at 379.

       Under the Strickland test to determine if counsel was effective, the defendant bears the

burden to show (1) counsel’s performance was deficient and (2) the attorney’s deficient

performance prejudiced the defense. 466 U.S. at 687. Failure to make the required showing of

either deficient performance or sufficient prejudice defeats the ineffectiveness claim. Strickland,
466 U.S. at 700.




                                                  9
No. 47246-5-II


       Performance is deficient if it falls “below an objective standard of reasonableness” given

all of the circumstances. Strickland, 466 U.S. at 688. There is a strong presumption that counsel’s

performance was reasonable given the deference afforded to decisions of defense counsel in the

course of representation. State v. Grier, 171 Wash. 2d 17, 33, 246 P.3d 1260 (2011). Counsel’s

conduct is not deficient if it can be characterized as a legitimate trial strategy, but the relevant

question is not whether counsel’s choices were strategic, but whether they were reasonable. Grier,
171 Wash. 2d at 33-34. A defendant is prejudiced by deficient assistance if there is a reasonable

probability that, but for counsel’s errors, the result of the proceeding would have been different.

Strickland, 466 U.S. at 694.

       A person is guilty of unlawful imprisonment if “he or she knowingly restrains another

person.” RCW 9A.40.040. “Restrain” as used in the statute means to “restrict a person’s

movements without consent and without legal authority in a manner which interferes substantially

with his or her liberty [while r]estraint is ‘without consent’ if it is accomplished by (a) physical

force.” RCW 9A.40.010(6), .040.

       The use, attempt, or offer to use force upon or toward the person of another is not
       unlawful in the following cases:
               ....
               (3)Whenever used by a party about to be injured, or by another lawfully
       aiding him or her, in preventing or attempting to prevent an offense against his or
       her person, or a malicious trespass, or other malicious interference with real or
       personal property lawfully in his or her possession, in case the force is not more
       than is necessary.

RCW 9A.16.020.

       Each party is entitled to have his theory of the case presented to the jury by proper

instructions if there is any evidence to support the theory. State v. Adams, 31 Wash. App. 393, 395,

641 P.2d 1207 (1982). Thus, we review a claim of ineffective assistance of counsel based on

                                                10
No. 47246-5-II


failure to request a lawful use of force defense instruction by determining first whether there was

credible evidence tending to establish the defendant acted in self-defense and by analogy in defense

of another or of property such that defendant was entitled to the instruction. State v. Walker, 136
Wash. 2d 767, 772, 966 P.2d 883 (1998). Second, if the defendant was entitled to the instruction, we

review whether or not it was a legitimate, reasonable trial tactic for defense counsel to decline to

request the defense instruction. Grier, 171 Wash. 2d at 33-34.

                                         B. DEFENSE OF OTHERS

       Rambur argues that his counsel was ineffective because he did not request a lawful use of

force instruction under RCW 9A.16.020(3) and he was entitled to that instruction because he acted

lawfully to protect Cypher from harm. We disagree.

       RCW 9A.16.020(3) entitles a person to use physical force to protect a third party from “an

offense against his or her person,” which implicates an intentional act of force, such as an assault.

Rambur does not cite to particular facts to support his theory of defense from Cypher; instead, he

relies on Cypher’s testimony generally. From our review of the facts, we find one possible theory

that rests on Cypher’s testimony that Rambur blocked her with his body to prevent her from

walking on glass. But protecting Cypher from the possibility that she may walk on broken glass

is not protecting her from an “offense against his or her person” from an act of force.2 RCW

9A.16.020(3). Because there are no facts that would support that Rambur was protecting her from

an “offense against his or her person,” Rambur was not entitled to a jury instruction under RCW

9A.16.020(3). Adams, 31 Wash. App. at 395.



2
 An “offense” is a crime, and a “crime” is defined as an “act that the law makes punishable.”
BLACK’S LAW DICTIONARY 451 (10th ed. 2014).

                                                 11
No. 47246-5-II


        And because Rambur would not have received a jury instruction regarding lawful use of

force to protect another, it was reasonable that his defense counsel did not request said instruction.

Strickland, 466 U.S. at 688. Thus, Rambur’s counsel was not deficient for not requesting an

instruction regarding defense of another.

                                             C. SELF-DEFENSE

        Rambur argues that his counsel was ineffective when he did not request a lawful use of

force instruction under RCW 9A.16.020(3) because Rambur acted in self-defense. This argument

also fails.

        Under RCW 9A.16.020, use of force against another is not unlawful if used by a party

“about to be injured” and as long as “the force [used] is not more than is necessary.” RCW

9A.16.020(3). To be entitled to present a self-defense instruction to the jury, a defendant must

produce some evidence that tends to prove he acted in self-defense. Walker, 136 Wash. 2d at 772.

One of the elements of self-defense is that the person relying on the self-defense claim must have

had a reasonable apprehension of great bodily harm. Walker, 136 Wash. 2d at 772.

        Here, Cypher testified that she grabbed on to and pulled Rambur on top of her while they

were arguing. Cypher testified that after she pulled Rambur on top of her, “then I was trying to

get up to break more things, and he had to hold me down.” 1 RP at 66. And Cypher testified that

Rambur held her down by her wrists for 10 to 15 minutes such that she could not get up despite

struggling and until he let her get up.

        This was the only evidence that Cypher used physical force against Rambur’s person.

Rambur did not testify at trial, and no one testified that Rambur was “about to be injured” or

reasonably believed he was in danger of bodily harm from Cypher. RCW 9A.16.020(3). Because


                                                 12
No. 47246-5-II


Rambur did not sustain his burden to produce evidence showing that he had a good faith belief in

the necessity of force to protect himself when he held Cypher down or that his belief was

objectionably reasonable, Rambur was not entitled to a jury instruction on self-defense.

       Because Rambur was not entitled to present a jury instruction regarding self-defense, it

was reasonable that his defense counsel did not request said instruction. Strickland, 466 U.S. at

688. Thus, Rambur’s counsel was not deficient for not requesting an instruction regarding lawful

use of force in self-defense.

                                    D. DEFENSE OF PROPERTY

       Finally, Rambur argues that his counsel was ineffective when he did not request a lawful

use of force instruction under RCW 9A.16.020(3) because Rambur acted lawfully to protect his

property. While Rambur likely was entitled to a lawful use of force instruction under RCW

9A.16.020(3), his counsel was not deficient for choosing a different trial tactic.

       A party is entitled to have his theory of the case presented to the jury by proper instructions,

if there is any evidence to support the theory. Adams, 31 Wash. App. at 395. Under RCW 9A.16.020,

a party may lawfully use force toward another person to prevent “malicious interference” with

personal property as long as the force is not “more than is necessary.” RCW 9A.16.020(3). Malice

may be inferred from an act done in willful disregard of the rights of another.                 RCW

9A.04.110(12).

       Here, Cypher testified that she was throwing and breaking items during her argument with

Rambur, that when he held her down she struggled to get up to “break more things,” and that when

he let her get up, she attempted to break additional items. 1 RP at 66. And Deputy Humphrey

testified that Cypher told him some property potentially was damaged during the argument and


                                                 13
No. 47246-5-II


testified that Rambur mentioned Cypher throwing items and threating to damage expensive

paintings that “meant a lot to” Rambur. 2 RP at 171. Thus, because there was at least some

evidence that Rambur used the force necessary to stop Cypher from willfully breaking his

possessions, he was likely entitled to jury instructions regarding a lawful use of force to protect

his property. Adams, 31 Wash. App. at 395.

       Performance is deficient if it falls “below an objective standard of reasonableness” given

all of the circumstances. Strickland, 466 U.S. at 688. There is a strong presumption that counsel’s

performance was reasonable given the deference afforded to decisions of defense counsel in the

course of representation. Grier, 171 Wash. 2d at 32-33. Counsel’s conduct is not deficient if it can

be characterized as a legitimate trial strategy, but the relevant question is not whether counsel’s

choices were strategic, but whether they were reasonable. Grier, 171 Wash. 2d at 33-34. An

attorney’s failure to raise an affirmative defense can amount to ineffective representation, but

determining whether an attorney was ineffective requires review of whether the record confirms a

valid strategic decision. Coristine, 177 Wash. 2d at 379.

       At trial, Rambur’s attorney chose as his trial tactic to defend against the charge of unlawful

imprisonment based on insufficiency of the evidence. In closing argument, defense counsel said

the State’s case focused on consent and Rambur holding Cypher down for 10 to 15 minutes without

lawful authority. He then urged the jury to consider (1) whether Rambur holding Cypher down

for 10 to 15 minutes actually interfered with Cypher’s liberty given the severity of their argument

and how long it lasted overall, (2) that Cypher said Rambur did not substantially interfere with her

liberty, and (3) that she changed her story completely from her 911 call to her testimony. Defense

counsel also emphasized that Cypher explained that her bruises came from her work at the care


                                                14
No. 47246-5-II


facility and that the deputies did not offer detail about how old the bruising looked. Thus, defense

counsel’s tactic was to generally emphasize Cypher’s lack of credibility and rely on the lack of

physical evidence to argue that there was insufficient evidence to prove each element of unlawful

imprisonment.

       This tactic was strategic and reasonable given the facts before the court. Cypher’s trial

testimony completely contradicted her statements on the 911 call and to the deputies. Neither

deputy said Cypher’s bruising looked “fresh,” although Deputy Humphrey did testify that there

was redness around her forearms and wrists, while Deputy Shannon testified that the marks on

Cypher’s forearms looked like pressure marks from human hands. No one witnessed Rambur

holding Cypher down. Additionally, as the State correctly notes, Cypher testified that Rambur

was also throwing and breaking items, including the paintings. She also testified that after he

released her from the floor, he “calmly” walked outside rather than calling the police or remaining

in the house to protect his belongings. 1 RP at 73. Neither deputy entered the home on the day of

the incident so there was no evidence in the record besides Cypher’s testimony to confirm that she

damaged or was attempting to damage Rambur’s belongings. And Deputy Shannon testified that

Rambur said Cypher did not break any items but only threatened to.

       Thus, defense counsel could have reasonably concluded as part of his trial strategy that in

light of the evidence, a defense of property theory was a weak strategy. This theory would be

especially weak if, based on Deputy Shannon’s testimony, the jury concluded that Cypher only

threatened to break items, making holding Cypher down “more force than is necessary” under

RCW 9A.16.020(3).       Defense counsel could have reasonably concluded that focusing on

insufficiency of the evidence was a better trial tactic. Rambur’s counsel used a reasonable,


                                                15
No. 47246-5-II


legitimate trial strategy and, thus, we hold that his claim of ineffective assistance of counsel fails.

Grier, 171 Wash. 2d at 33-34; Strickland, 466 U.S. at 688.

                                 III. PROSECUTORIAL MISCONDUCT

       Rambur argues that he was denied a fair trial because the prosecutor committed misconduct

during rebuttal argument when she expressed her personal belief in Deputy Shannon’s testimony.

Even if error, any error was harmless.

       We review allegations of prosecutorial misconduct under an abuse of discretion standard.

State v. Ish, 170 Wash. 2d 189, 195, 241 P.3d 389 (2010). Prosecutorial misconduct may deprive a

defendant of a fair trial and only a fair trial is constitutional. State v. Davenport, 100 Wash. 2d 757,

762, 675 P.2d 1213 (1984). The defendant bears the burden to prove prosecutorial misconduct by

proving that the State’s conduct was both improper and prejudicial. Ish, 170 Wash. 2d at 200. To

prove that the conduct was prejudicial, the defendant must show that there is a substantial

likelihood the misconduct affected the jury’s verdict. Ish, 170 Wash. 2d at 200. The trial judge is

generally in the best position to determine whether the prosecutor’s actions were improper and

whether, under the circumstances, they were prejudicial. Ish, 170 Wash. 2d at 195-96.

       Prejudicial error will not be found unless it is clear and unmistakable that counsel is

expressing a personal opinion rather than arguing an inference from the evidence. State v. Warren,

165 Wash. 2d 17, 30, 195 P.3d 940 (2008). In analyzing prejudice, we do not look at the comment

in isolation but in the context of the total argument, the issues in the case, the evidence, and the

instructions given to the jury. Warren, 165 Wash. 2d at 28.

       Here, Rambur argues that it was improper and he was prejudiced when the prosecutor made

the following statements during rebuttal argument:


                                                  16
No. 47246-5-II


               Counsel said, “Well, see, all you have is Sara Cypher. That’s all she said.”
       That’s not all you have. You have what she said in the 911 call. You have what
       she told law enforcement again when they appeared, and you have the physical
       marks on her arms.
               Now, counsel makes a big deal about, well, the deputies didn’t really
       describe the bruising and the marks. I leave it to you to decide whether the
       testimony was there, because I believe Sue Shannon, Deputy Shannon.
               [DEFENSE]: Objection.
               THE COURT: Sustained. Disregard that comment. Strike that from the
       record.

2 RP at 246. After the State finished its rebuttal argument, Rambur moved for a mistrial. The

prosecutor claimed that she had not finished her statement and her statement would have been “I

believe Deputy Shannon had testified to this.” 2 RP at 255. The court denied the mistrial motion

because the prosecutor did not repeat the statement; the court believed the prosecutor was in the

process of saying something else such as “‘I believe that Sue Shannon’s testimony was

descriptive’” and because even if it was improper, the damage done was minimal. 2 RP at 256-

57.

       Even if “I believe Sue Shannon” was an improper statement, Rambur has not met his

burden to show that he was prejudiced by the comment. 1 RP at 246. First, Rambur incorrectly

asserts that State v. Case, 49 Wash. 2d 66, 68, 298 P.2d 500 (1956), stands for the proposition that

“‘a prosecutor’s claim that she personally believes a particular witness or in the guilt of a defendant

is not just unethical ‘but extremely prejudicial.’” Br. of Appellant at 27. Contrary to Rambur’s

argument, Case does not state that a prosecutor’s expression that she personally believed a witness

is inherently extremely prejudicial. And here, in context, the prosecuting attorney’s one-time

statement that she believed Deputy Shannon, is not a clear, emphatic, or repeated expression of

the prosecuting attorney’s belief in the defendant’s guilt as were the statements at issue in Case.

We conclude that Case is distinguishable.

                                                  17
No. 47246-5-II


       Second, Rambur unpersuasively argues that the prosecutor’s statement was prejudicial

because the evidence supporting the charge of unlawful imprisonment was “equivocal at best” and

the jury was called upon to measure Deputy Shannon’s credibility against Cypher’s. Br. of

Appellant at 27. The jury did have to weigh Deputy Shannon’s credibility regarding what she said

she saw and what Cypher told her in relation to Cypher’s own testimony, but that was not the sole

consideration before the jury when it decided the unlawful imprisonment charge.

       The jury also heard the 911 call in which Cypher said she thought Rambur broke her wrist

and said she had bruises on her arms and chest from his hands. The jury had to weigh the fact that

the 911 call content conflicted with Cypher’s testimony in which she said that Rambur did not hurt

her when he held her down and that her bruises were from a client at her work. They heard Deputy

Humphrey’s testimony that he saw bruises, finger marks, and redness on Cypher’s arms and wrists.

Deputy Humphrey also testified that Cypher told him that “Mr. Rambur had pinned her down.” 2

RP at 166. And Deputy Humphrey testified that when he spoke to Rambur the day of the incident,

Rambur “admitted to pinning her down.” 2 RP at 171.

       And even though Cypher’s testimony conflicted with what she told the 911 dispatcher and

the deputies, she testified that Rambur held her down by her wrists for 10 to 15 minutes restricting

her movement without her consent such that she could not get up despite struggling and until he

let her get up. Given the evidence presented and excluding the prosecutor’s statement allegedly

endorsing Deputy Shannon’s testimony, it is not substantially likely that the jury would have

acquitted Rambur of unlawful imprisonment even if the improper comment had not occurred.

Because Rambur failed to prove that there is a substantial likelihood that the prosecutor’s improper




                                                18
No. 47246-5-II


personal voucher for Deputy Shannon’s testimony affected the jury’s verdict, the statement did

not prejudice him. Ish, 170 Wash. 2d at 200.

                                              IV. LFOS

          Rambur argues that the trial court erred by summarily imposing LFOs without any

consideration of his ability to pay. We reject this contention.

          The trial court’s authority to impose LFOs is statutory: “[T]he court shall take account of

the financial resources of the defendant and the nature of the burden that payment of costs will

impose.” RCW 10.01.160(3). The record must reflect that the sentencing judge considered the

defendant’s individual financial circumstances and made an individualized inquiry into the

defendant’s current and future ability to pay. State v. Blazina, 182 Wash. 2d 827, 837-38, 344 P.3d
680 (2015). This inquiry also requires the court to consider other factors, such as incarceration

and a defendant’s other debts when determining a defendant’s ability to pay. Blazina, 182 Wash. 2d

at 839.

          Notably, the State specifically asked the court to find that Rambur had the means to pay

for the costs of his incarceration and Rambur did not object to the imposition of the LFOs. Instead,

Rambur appeared to ask for leniency by stating that although he worked “doing home

improvement” to pay his rent, he has a serious thyroid condition which is a “significant impairment

to working.” 3 RP at 273.

          The court imposed a total of $3,781.20 in LFOs and ordered these fees payable at $30.00

per month starting 60 days from Rambur’s release from jail. Rambur was sentenced to a jail term

of five months.




                                                  19
No. 47246-5-II


       Although this discussion was less than thorough, Rambur incorrectly argues that the trial

court imposed LFOs without any consideration of Rambur’s ability to pay. Given the short length

of Rambur’s sentence and Rambur’s income from home improvement work, the trial court did not

abuse its discretion when it imposed LFOs.

                                      V. OFFENDER SCORE

       The State cross appeals and asks this court to remand to recalculate Rambur’s offender

score and to resentence Rambur. Rambur argues that the fourth degree assault and unlawful

imprisonment crimes constitute the same criminal conduct, thus the assault should not add a

separate point to his offender score. In the alternative, Rambur argues that any error was harmless

because the court stated it would have imposed the same sentence under either range. We agree

with the State.

       We review the calculation of an offender score de novo. State v. Moeurn, 170 Wash. 2d 169,

172, 240 P.3d 1158 (2010). When the sentencing court incorrectly calculates the standard range

before imposing a sentence, remand is the remedy unless the record clearly indicates the sentencing

court would have imposed the same sentence anyway. State v. Parker, 132 Wash. 2d 182, 189, 937
P.2d 575 (1997). We must reverse a sentence if it was incorrectly calculated because the judge

relied on incorrect information regarding standard ranges. Parker, 132 Wash. 2d at 192.

       Calculation of offender scores for repetitive domestic violence offenses is governed by

RCW 9.94A.525 and states in relevant part,

               (21) If the present conviction is for a felony domestic violence offense
       where domestic violence as defined in RCW 9.94A.030 was plead and proven,
       count priors as in subsections (7) through (20) of this section; however, count points
       as follows:
               ....


                                                20
No. 47246-5-II


              (c) Count one point for each adult prior conviction for a repetitive domestic
       violence offense as defined in RCW 9.94A.030, where domestic violence as
       defined in RCW 9.94A.030, was plead and proven after August 1, 2011.

(Emphasis added.) A fourth degree assault domestic violence conviction constitutes a “[r]epetitive

domestic violence offense.” Former RCW 9.94A.030(41)(a)(i) (2012). A current, rather than

prior, conviction for a repetitive domestic violence offense can be included in the calculation of a

defendant’s offender score for a felony domestic violence offense unless it is the same criminal

conduct. State v. Rodriguez, 183 Wash. App. 947, 953, 957, 335 P.3d 448 (2014), review denied,

182 Wash. 2d 1022 (2015).

       It was error not to add one point to Rambur’s offender score due to his assault conviction

pursuant to Rodriguez.3 183 Wash. App. at 957-58. Here, under former RCW 9.94A.030(41)(a)(i),

a fourth degree domestic violence assault constitutes a “[r]epetitive domestic violence offense,”

and this crime was pleaded and proven by the State as required under RCW 9.94A.525(21)(c).

Rodriguez requires the then current fourth degree assault conviction adds one point to Rambur’s

offender score for the felony domestic violence offense of unlawful imprisonment pursuant to

RCW 9.94A.525(21)(c). 183 Wn. App at 957-58.

       However, Rambur argues that because the two offenses are the same criminal conduct, the

trial court correctly determined his offender score. Rambur is incorrect.

       Former RCW 9.94A.589(1)(a) (2002) governs consecutive and concurrent sentencing and

defines what constitutes “same criminal conduct”:




3
  The State did not cite to Rodriguez at the sentencing hearing and so the trial court could not refer
to it, but the State correctly argued that the fourth degree domestic violence assault conviction adds
one point to Rambur’s offender score.

                                                 21
No. 47246-5-II


       Except as provided in (b) or (c) of this subsection, whenever a person is to be
       sentenced for two or more current offenses, the sentence range for each current
       offense shall be determined by using all other current and prior convictions as if
       they were prior convictions for the purpose of the offender score: PROVIDED,
       That if the court enters a finding that some or all of the current offenses encompass
       the same criminal conduct then those current offenses shall be counted as one
       crime. . . . “Same criminal conduct,” as used in this subsection, means two or more
       crimes that require the same criminal intent, are committed at the same time and
       place, and involve the same victim.

(Emphasis added.)

       At sentencing, Rambur did not ask the trial court to make a same criminal conduct finding.

And the sentencing court did not make such finding.4 Therefore, his argument that these two

convictions constitute the same criminal conduct fails.

       Next, Rambur argues that any error is harmless. After hearing arguments regarding

Rambur’s offender score and the standard ranges that would apply to each option, the sentencing

court stated, “[W]ith respect to the count 2, Unlawful Imprisonment, I find the offender score to

be one. It really makes no difference. It gives a standard range of three to eight months. With

respect to sentence, on Count 2, Unlawful Imprisonment, five months, credit for three days.” 3

RP at 277-78. Rambur interprets the statement “[i]t really makes no difference” to show that the

court would have imposed the same sentence regardless of the sentencing range. 3 RP at 278. But

the court’s statement “[i]t gives a standard range of three to eight months” shows that the court

mistakenly relied on the incorrect information that the current domestic violence assault offense

did not count toward Rambur’s offender score. 3 RP at 278.




4
  On the felony judgment and sentence, the box was left blank that said, “Counts _____ encompass
the same criminal conduct and count as one crime in determining the offender score (RCW
9.94A.589).” Clerk’s Papers at 166.
                                               22
No. 47246-5-II


          Thus, because the sentencing court misinterpreted the sentencing guidelines in light of

Rodriguez and miscalculated the offender score, remand is the proper remedy. Parker, 132 Wash. 2d

at 189.

          We affirm Rambur’s conviction for unlawful imprisonment, reverse his sentence, and

remand for resentencing.

          A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     JOHANSON, P.J.
 We concur:



 MELNICK, J.




 SUTTON, J.




                                                23